
	
		II
		111th CONGRESS
		1st Session
		S. 1015
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2009
			Mr. Burr (for himself,
			 Mr. Isakson, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to enhance
		  disability compensation for certain disabled veterans with difficulties using
		  prostheses and disabled veterans in need of regular aid and attendance for
		  residuals of traumatic brain injury, and for other purposes.
	
	
		1.Enhancement of disability
			 compensation for certain disabled veterans with difficulties using prostheses
			 and disabled veterans in need of regular aid and attendance for residuals of
			 traumatic brain injury
			(a)Veterans
			 Suffering Anatomical Loss of Hands, Arms, or LegsSection 1114 of title 38, United States
			 Code, is amended—
				(1)in subsection (m)—
					(A)by striking at a level, or with
			 complications, and inserting with factors; and
					(B)by striking
			 at levels, or with complications, and inserting with
			 factors;
					(2)in subsection
			 (n)—
					(A)by striking
			 at levels, or with complications, and inserting with
			 factors;
					(B)by striking
			 so near the hip as to and inserting with factors
			 that; and
					(C)by striking
			 so near the shoulder and hip as to and inserting with
			 factors that; and
					(3)in subsection
			 (o), by striking so near the shoulder as to and inserting
			 with factors that.
				(b)Veterans with
			 service-connected disabilities in need of regular aid and attendance for
			 residuals of traumatic brain injurySuch section is further
			 amended—
				(1)in subsection
			 (s), by striking the period at the end and inserting ; and;
			 and
				(2)by adding at the
			 end the following new subsection:
					
						(t)subject to
				section 5503(c) of this title, if any veteran, as the result of
				service-connected disability, is in need of regular aid and attendance for the
				residuals of traumatic brain injury, is not eligible for compensation under
				subsection (r)(2), and in the absence of such regular aid and attendance would
				require hospitalization, nursing home care, or other residential institutional
				care, the veteran shall be paid, in addition to any other compensation under
				this section, a monthly aid and attendance allowance at the rate of $2,820,
				which for purposes of section 1134 of this title shall be considered as
				additional compensation payable for disability. An allowance authorized under
				this subsection shall be paid in lieu of any allowance authorized by subsection
				(r)(1).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to claims filed under chapter 11 of title 38, United States Code, on or after
			 the date of the enactment of this Act.
			
